                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

TRIMARK FOODCRAFT, LLC,                 )
                                        )
      Plaintiff,                        )
                                        )
v.                                      ) CIVIL ACTION NO. 1:18-00259-JB-N
                                        )
SELMA DEVELOPMENT, LLC,                 )
                                        )
      Defendant.                        )

                                     ORDER

      After due and proper consideration of the issues raised, and there having been

no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

25) made under 28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b),

and S.D. Ala. Gen. LR 72(a)(2)(S), and dated August 31, 2018, is ADOPTED as the

opinion of this Court.

      Accordingly, it is ORDERED that the Plaintiffs’ motion to dismiss (Doc. 7) is

GRANTED.

      DONE and ORDERED this 17th day of October, 2018.




                           s/JEFFREY U. BEAVERSTOCK
                           UNITED STATES DISTRICT JUDGE
